         Case 1:20-cr-00179-DLC Document 154
                                         153 Filed 11/23/20
                                                   11/20/20 Page 1 of 1



                                     CAMILLE M. ABATE, ESQ.
                                       ATTORNEY AT LAW


                                 Of Counsel, Nicholas Goodman & Associates
                            333 Park Avenue South, Suite 3A, New York, NY 10010
                                TEL: (212) 227-9003 • FAX: (212) 937-2112

                                                                  November 20, 2020

VIA ECF

The Honorable Judge Denise L. Cote
United States District Judge                                            MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007
                             Re: United States v. Herman Bass
                                     20 Cr. 179 (DLC)

Dear Judge Cote:

        I write on behalf of my client, Herman Bass, to respectfully request that the Court modify
Mr. Bass’s bail conditions to allow him to substitute a new co-signer of the bond for one of the
current co-signers. This is Mr. Bass’s first bail modification request.

        The reason for the substitution is that Shalonda Williams, one of the current co-signers, is
no longer in a relationship with the defendant, Herman Bass. While at the time of the signing of
the bond Ms. Williams acknowledged that their relationship was ending, she considered herself a
close friend. However, a new circumstance has soured and terminated the relationship
completely. Mr. Bass has recently had a baby with Christina Harris. The parties all agree that,
given the situation, it is best that Ms. Williams be removed from the bond as soon as possible
and Ms. Harris replace her as a financially responsible co-signer.

        The government and Pretrial Services do not object to this request. The government has
interviewed her, reviewed and verified her identification, work papers and financial documents.
Ms. Harris is gainfully employed as an Instructional Assistant for Special Education at the
Charles W. Burch Elementary School in Los Angeles, California.

       Thank you for your consideration of this request.

                                                                  Respectfully submitted,

                                                                  s/s Camille M. Abate
       Granted.     11.23.20
                                                                  Camille M. Abate, Esq.
                                                                  Attorney for Herman Bass
